Citation Nr: 1826719	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-35 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Navy from September 1975 through September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied service connection for tinnitus.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of tinnitus.

2.  The evidence is at least in equipoise as to whether the Veteran's tinnitus arose in active naval service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1154(a), 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Continuity of symptomatology may also provide a basis for a grant of service connection for diseases defined as "chronic" by VA, which include tinnitus.  38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258 (2015). After careful consideration of the evidence, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, any reasonable doubt is resolved in favor of the Veteran. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran is seeking service connection for tinnitus that he contends had its onset during service as a result of exposure to excessive noise.  The Veteran's DD Form 214 reflects an occupational specialty as an electrician's mate, and the service treatment records reflect that in fact he was exposed to hazardous levels of noise.  In a undated medical record, the Veteran is "cautioned of [his] hearing problem" and given the mandatory instruction to wear double hearing protection "at all times when in a noise hazardous environment."  A November 1976 medical record notes that the Veteran "works in a high noise area occasionally and wears muffs."  The Veteran also described an incident when a 3-inch gun was fired directly over his head.  In his September 1979 report of medical history upon separation, the Veteran reported hearing loss, both checking the appropriate box on the relevant form and circling the written term.  Based on the above, the Board finds that in-service noise trauma is established.  38 U.S.C. § 1154 (2012).

The Veteran is a lay person because there is no indication he has a medical background.  However, a lay person is competent to diagnose a disability if competent to identify it. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Tinnitus is a disability a lay person can competently identify. Charles v. Principi, 16 Vet. App. 370 (2002). It is defined as hearing noise such as ringing, buzzing, roaring, or clicking, that is usually subjective in nature. Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007). The Veteran's credible statement that he has tinnitus, in sum, forms a sufficient basis to find that it is a current disability.  

Moreover, in response to his claim, in October 2012 VA provided the Veteran a medical examination to determine the existence of any hearing loss or tinnitus and whether any such condition was connected to service.  The examiner opined that the Veteran displayed current hearing loss, but that the hearing loss was likely not connected to service, largely because his discharge hearing test was "well within normal limits."  Noting that the Veteran reported recurrent tinnitus, he accepted that the the Veteran currently had tinnitus, as tinnitus was known to be a symptom associated with hearing loss.  The examiner then opined, however, that the Veteran's tinnitus was likely not connected to military noise exposure because his discharge hearing test did not show high frequency cochlear damage.  The Board thus finds that the Veteran has a current diagnosis of tinnitus.  

A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Ardison v. Brown, 6 Vet. App. 405, 407 (2007) (further citation omitted).  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination) and relies on the service medical records alone to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  An adequate rationale must be provided for any medical opinion rendered; a conclusory, contradictory or incomplete analysis is not adequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board notes several problems with the examination and medical opinion offered here.  First, the examiner relied on the medical records alone and neglected to ask the Veteran to describe his hearing loss, which he had prominently reported at the time of his separation.  An examination is inadequate where the examiner does not comment on the appellant's report of in-service injury and instead relies on the absence of evidence in the service medical records to provide a negative opinion.  Dalton, supra.  While the Veteran's service medical records contain no outright diagnosis of tinnitus, they do contain a February 1979 audiological monitoring test in which the Veteran responded "yes" to the question, "Have you ever had any noises in your ears?"  While the Board does not purport to render a diagnosis, the Board notes that hearing noises in the ears is not inconsistent with tinnitus and the Veteran's report should thus have been explored by the examiner.  This is relevant because the RO denied service connection for the Veteran's tinnitus relying in part on the finding that his hearing loss was not service-connected.  The examiner's failure to question the Veteran about his hearing loss, or to explore his report of it in his claims file, renders the examination inadequate. 

Further, the examiner opined that the Veteran's tinnitus was not connected to his service because there was no high-frequency cochlear damage noted on his exit examination, without any further explanation of that rationale.   A conclusory opinion is inadequate, and as such it does not assist the Board in resolving this claim and cannot serve as the basis of a denial of service connection.  Stefl, supra.

As discussed, the Veteran is competent to diagnose his own tinnitus because of the inherent subjectivity of the disorder's symptoms.  The Veteran asserts in his claim that he has had tinnitus since service, an assertion not inconsistent with the examiner's notation that the Veteran has had the disorder for more than 10 years.  Further, the hazardous noise and acoustic trauma the Veteran experienced while in service constitute evidence favorable to his claim.  As the examination and opinion on which the RO's denial rests are inadequate, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's tinnitus arose in service.  

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


